Citation Nr: 0917076	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to restoration of a 100 percent rating for a 
right knee disorder, currently evaluated as 30 percent 
disabling.  

2.	Entitlement to an initial evaluation in excess of 10 
percent for a chronic right hip strain.  

3.	Entitlement to an initial evaluation in excess of 10 
percent for right lateral cutaneous nerve neuritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to December 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for the right 
lower extremity disorders that are associated with his right 
knee disability.  In response to notification regarding the 
submission of medical evidence, the Veteran stated that he 
had received treatment at the VA Medical Center in Durham, 
North Carolina (VAMC) in June and July 2008.  While he stated 
that he would send this information for consideration, it 
remains incumbent upon VA to obtain medical evidence of which 
it is on notice.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This is especially true for evidence that is a VA record.  
The Board cannot gather and evaluate this evidence in the 
first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
records of treatment that the Veteran has 
received from VAMC since June 2008.  If these 
records show findings significantly different 
that the other evidence on file, 
consideration should be given to the matter 
of whether an additional examination is 
indicated.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




